

115 HR 3241 IH: To require the Federal Energy Regulatory Commission to consider greenhouse gas emissions related to natural gas pipelines, and for other purposes.
U.S. House of Representatives
2017-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3241IN THE HOUSE OF REPRESENTATIVESJuly 14, 2017Mr. McGovern introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Energy Regulatory Commission to consider greenhouse gas emissions related to
			 natural gas pipelines, and for other purposes.
	
 1.Review of greenhouse gas emissions from pipeline projectsIn complying with the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) with respect to the issuance of a certificate of public convenience and necessity under section 7 of the Natural Gas Act (15 U.S.C. 717f) for a natural gas pipeline, the Federal Energy Regulatory Commission shall consider greenhouse gas emissions associated with the construction and operation of the pipeline, and the production, transportation, and combustion of the natural gas to be transported through the pipeline.
		